Citation Nr: 0800872	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating greater than 30 
percent and for an earlier effective date, earlier than March 
11, 2000, for an initial rating and subsequent staged ratings 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 30 percent rating effective March 
11, 2000 for post-traumatic stress disorder. 

In September 2003, the RO granted an increased rating of 50 
percent, effective February 7, 2003.  In June 2004, the RO 
granted an increased rating of 70 percent, effective October 
23, 2003.  In June 2005, the RO granted an increased rating 
of 100 percent effective October 23, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In correspondence dated February 4, 2003 and on February 9, 
2003, the veteran expressed disagreement with the RO's 
December 2002 decision that granted service connection and a 
30 percent rating for PTSD.  The veteran contended that his 
disorder warranted a higher rating.  In a statement in 
support of claim dated June 21, 2004, and in substantive 
appeals in September 2004 and October 2004, the veteran 
contended that his disorder should have been rated as 100 
percent disabling, effective in March 1993.  

In a June 2005 statement of the case, the RO adjudicated the 
claim as for an earlier effective date for service connection 
for PTSD.  The Board concludes that the effective date for 
service connection was not the issue on appeal.  Upon review 
of the veteran's correspondence discussed above, the Board 
concludes that the veteran's disagreement was with the 
initial rating, subsequent staged ratings, and their 
effective dates based on his petition to reopen a final 
disallowed claim received by the RO on January 5, 1999.   A 
statement of the case that explains the assignment of ratings 
and effective dates in decisions in December 2002, September 
2003, June 2004, and June 2005 is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative with a statement of the 
case that explains the assignment of 
ratings and effective dates in decisions 
in December 2002, September 2003, June 
2004, and June 2005 and an opportunity to 
respond.  Thereafter, return the case to 
the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


